896 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Howard L. HAIN, Petitioner-Appellant,v.George E. KILLINGER, Respondent-Appellee.
No. 89-6677.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 19, 1989.Decided:  Feb. 7, 1990.

Howard L. Hain, appellant pro se.
John Perry Alderman, Office of the United States Attorney, for appellee.
Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Federal prisoner Howard L. Hain filed this action pursuant to 28 U.S.C. Sec. 2241, alleging that the United States Parole Commission's decision not to grant him parole was "arbitrary, capricious, and an abuse of discretion."    Hain maintained that the Parole Commission based its decision on its erroneous belief that his role in a drug ring was that of a "broker."    The district court denied relief, finding that this was not a matter warranting interference with a parole decision by the federal courts.  Hain appeals.


2
Hain is incarcerated at Eglin Air Force Base in Florida.  This challenge to the Parole Commission's decision should have been brought in Florida in the district with jurisdiction over Hain's custodian.   See Andrino v. United States Bd. of Parole, 550 F.2d 519 (9th Cir.1977).   Cf. United States v. Snow, 748 F.2d 928 (4th Cir.1984).  We accordingly vacate and remand for dismissal without prejudice for want of jurisdiction.  We dispense with oral argument because the dispositive issue recently has been decided authoritatively.


3
VACATED AND REMANDED.